Citation Nr: 1755974	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for cardiomyopathy, to include as secondary to hypertension.

3.  Entitlement to a compensable disability evaluation for a left ear hearing loss disability.

4.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982 and January 18, 1984, to December 1, 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board hearing before a Veterans Law Judge in January 2013; a transcript of that hearing is associated with the claims file.  

In March 2016, these matters were last before the Board, at which time they were remanded for further development. 

The Veteran has raised the matter of entitlement to a TDIU, particularly related to PTSD.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a TDIU where the Veteran claims that their service-connected disability prevent them from working.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include entitlement to a TDIU.


The issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a facsimile received by VA on November 2, 2007, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issues of entitlement to service connection for a right ear hearing loss disability, entitlement to service connection for cardiomyopathy, to include as secondary to hypertension, and entitlement to a compensable evaluation for left ear hearing loss disability.


CONCLUSION OF LAW

With respect to the issues of entitlement to service connection for right ear hearing loss disability, entitlement to service connection for cardiomyopathy, to include as secondary to hypertension, and entitlement to a compensable evaluation for left ear hearing loss, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the November 2, 2017, communication from the Veteran's attorney, the appellant withdrew his appeal with respect to the issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for cardiomyopathy, to include as secondary to hypertension, and entitlement to a compensable evaluation for left ear hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals with respect to thereto and the appeals are therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for aight ear hearing loss disability.

The appeal is dismissed with respect to the claim of entitlement to service connection for cardiomyopathy, to include as secondary to hypertension.

The appeal is dismissed with respect to the claim of entitlement to a compensable evaluation for left ear hearing loss disability.


REMAND

In November 2017, the Veteran submitted a private medical opinion detailing the presence and severity of his PTSD.  The physician noted that the Veteran had not been in treatment over the last several years, but was in the process of seeking treatment at that time.  The opinion states that the Veteran had upcoming VA treatment scheduled on November 7, 2017 at the Columbia, South Carolina VA Medical Center (VAMC).  The most recent VA records associated with the claims file are dated in June 2015, and were printed and associated with the record in November 2016.  It thus appears that there are outstanding relevant VA records.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (c)(2).  Upon remand, these records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist, particularly of how to substantiate a claim of entitlement to a TDIU.  Notably, the Veteran has provided VA a recent VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain up-to-date VA medical records and associate them with the record, including any records from the Columbia, South Carolina VA Medical Center (VAMC).

All actions to obtain the records should be documented.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed above has been completed to the extent possible, and after the completion of any other development deemed warrant as a result of information obtained, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


